Citation Nr: 0811910	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to service connection for chronic bronchitis.

2.	Entitlement to service connection for lower extremity 
muscle deterioration.

3.	What evaluation is warranted for post operative residuals 
of a left submuscular ulnar nerve transposition since March 
7, 2004?

4.	What evaluation is warranted for a scar, residuals of left 
submuscular ulnar nerve transposition since March 7, 2004?


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The veteran had active service from June 1975 to June 1978, 
and from February 2003 to March 2004.  He also performed 
National Guard service for several years.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  A March 2005 rating 
decision granted service connection for residuals of a left 
submuscular ulnar nerve transposition, and assigned a 
noncompensable rating effective March 7, 2004.  The RO 
further denied entitlement to service connection for chronic 
bronchitis, and lower extremity muscle deterioration.  The 
veteran appealed.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection).  He also appeals a 
June 2005 decision that granted a separate 10 percent 
evaluation for a post-operative scar from the ulnar nerve 
transposition surgery.

In October 2006, the RO increased to 10 percent the rating 
for residuals of a left ulnar nerve transposition, effective 
March 7, 2004.  It is presumed that the veteran is seeking a 
still higher rating, and his claim for increase remains on 
appeal.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of entitlement to service connection for muscle 
deterioration, both legs,  is addressed in the REMAND portion 
of the decision below and is REMANDED   to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	There is no competent medical evidence that the veteran 
currently experiences bronchitis.  

2.	Since March 7, 2004, the veteran has manifested no more 
than mild incomplete paralysis of the ulnar nerve, a post 
operative residual of a left submuscular ulnar nerve 
transposition.

3.	Since March 7, 2004, the maximum schedular 10 percent 
rating for a superficial, painful scar has been assigned, and 
there is no readily identifiable basis for any higher 
evaluation under the rating schedule or on an extraschedular 
basis.


CONCLUSIONS OF LAW

1.	Chronic bronchitis was not incurred or aggravated during 
active duty service.   38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2007).

2.	Since March 7, 2004, the criteria for a rating higher than 
10 percent for post operative residuals of a left submuscular 
ulnar nerve transposition have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8516 (2007).

3.	Since March 7, 2004, the criteria for a rating higher than 
10 percent for scar residual of left submuscular ulnar nerve 
transposition have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.10, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2004 and 
March 2005 letters, as well as a March 2006 statement of the 
case of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The statement of the 
case informed the veteran of the specific rating criteria 
which would provide a basis to support the claims for an 
increased rating.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording him a VA examination.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
The claims were readjudicated in a November 2006 supplemental 
statement of the case.  While the appellant did not receive 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims 
on appeal.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication, and the evidence shows that the appellant was 
not prejudiced. 

Service Connection

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, or a 
period of inactive duty training (INACDUTRA) during which an 
injury was incurred or aggravated therein.  38 U.S.C.A. §§ 
101(24), 106; 38 C.F.R. § 3.6.

In May 2004, the veteran was brought to the Milton Hershey 
Medical Center emergency department after a motor vehicle 
accident.  This accident reportedly resulted from the 
appellant developing a coughing spell, losing consciousness 
and veering off the road while operating a military vehicle.  
It was suspected that the appellant had experienced an 
episode of cough syncope.  At that time, he described having 
a continuous cough since returning from Iraq in March 2004.  
The pertinent diagnoses at discharge four days later were 
sleep apnea, right lower lobe pneumonia, chronic bronchitis, 
and chronic obstructive pulmonary disease, by history.

He was seen again at the above facility later that month for 
continuing sleep apnea monitoring and treatment, and 
evaluation for cough syncope.  The veteran later underwent 
various procedures for treatment of sleep apnea in July 2004, 
including nasal septoplasty and uvulopalatopharyngoplasty at 
Milton Hershey.

A February 2005 evaluation report from Walter Reed Army 
Medical Center notes a medical history of chronic bronchitis.  
A contemporaneous physical examination indicated in part that 
the chest was clear to auscultation and percussion both 
anteriorly and posteriorly with slightly diminished breath 
sounds bilaterally.  The veteran underwent administrative 
separation from the Army Reserve in April 2005, due to the 
fact that he remained symptomatic from sleep apnea despite 
treatment measures.

VA outpatient treatment records include a February 2005 
consultation indicating  the presence of post-nasal drainage, 
etiology probably secondary to nicotine abuse. A June 2005 
consultation indicated the assessment of sleep apnea, history 
of syncope, in remission, and chronic obstructive pulmonary 
disease.  That month he underwent outpatient surgery for 
chronic maxillary and ethmoid sinusitis.  Later evaluation 
records continue to indicate treatment for cessation of 
smoking.

Based on the preceding findings, the record does not 
demonstrate that the veteran currently has chronic 
bronchitis.  He was previously diagnosed with chronic 
bronchitis amongst other disorders, during a four-day private 
hospitalization in May 2004.  This episode of treatment 
occurred during a period of inactive duty for training.  
Moreover, his subsequent treatment history is essentially 
absent for any further diagnosis of the same.  Rather, the 
disorder for which he has obtained primary care is for sleep 
apnea.  He has also been followed at times for sinusitis, and 
chronic obstructive pulmonary disease.  These records do not 
otherwise mention any treatment for bronchitis.    

Under VA law, service connection may be granted only where it 
has been established the veteran has a current disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 38 
U.S.C.A. §§ 1110, 1131.  Here, a currently disability has not 
sufficiently been demonstrated by the competent evidence on 
file.

It is noted that a VA general medical examination was 
scheduled in   January 2005 (presumably with a connection to 
the instant claim), for which the veteran apparently failed 
to report.  The RO rescheduled a VA examination for the 
peripheral nerves, although not for any remaining claimed 
disorder.  Assuming that a re-examination pertaining to 
bronchitis was likewise feasible,  there is nonetheless no 
evidence of the current claimed disability to warrant further 
examination in this regard.  See 38 U.S.C.A. § 5103A(d).  

In any event, even assuming that bronchitis is present in 
some form, there is medical evidence indicating that the most 
likely etiology of any bronchitis is due to the appellant's 
history of tobacco use.   The law and regulations expressly 
preclude granting disability benefits due to the use of 
tobacco for claims filed on and after June 9, 1998.   See 38 
U.S.C.A. §§ 1103, 1112, 1116; 38 C.F.R. § 3.300(a).

The Board has similarly considered the veteran's own 
assertions as to the etiology of any bronchitis in 
adjudicating  this matter.  As a lay person, however, he does 
not possess the requisite training and expertise to render an 
opinion on a medical question, such as the current diagnosis 
of a claimed disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for 
chronic bronchitis must be denied.  The preponderance of the 
evidence is against the claim, and thus the benefit of the 
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  See Fenderson, 12 Vet. 
App. at 125-26.

The veteran's post operative residuals of a left submuscular 
ulnar nerve transposition are evaluated as 10 percent 
disabling due to neurological impairment, effective March 7, 
2004, under the rating provisions for impairment of the ulnar 
nerve, at 38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The appellant is also in receipt of a separate 10 percent 
initial rating for a post-operative surgical scar, under 38 
C.F.R. § 4.118, Diagnostic Code 7804.  

Neurological disorders are ordinarily to be rated in 
proportion to the impairment       of motor, sensory or 
mental function.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury,             the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, a 10 percent 
rating is warranted when there is mild incomplete paralysis 
of the ulnar nerve in the major upper extremity.  Moderate 
incomplete paralysis corresponds to a 30 percent rating for a 
major extremity.  Severe incomplete paralysis corresponds to 
a 40 percent rating when involving the major extremity.  
Complete paralysis of the ulnar nerve of the major upper 
extremity is defined as being manifested by the "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist. 

A note to 38 C.F.R. § 4.124a states that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When peripheral nerve involvement is wholly sensory, the 
rating should be for the mild or, at most, the moderate 
degree. 

The terms "moderate" and "marked," amongst other 
components of the rating criteria are not expressly defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The veteran underwent a left submuscular ulnar nerve 
transposition in October 2003.

Records of subsequent VA outpatient treatment include an 
August 2004 evaluation report indicating in part, left hand 
numbness fourth and fifth fingers and some paresthesias.  In 
November 2005, the veteran was evaluated for complaints of 
continuing numbness in the left hand, and flare-ups in 
symptoms that corresponded to cold weather onset.  The 
assessment was that of ulnar nerve damage, now with Raynaud's 
phenomenon.  The appellant underwent an electromyography 
study later that month.  The test results indicated findings 
suggestive of mild residuals of           left ulnar 
neuropathy across the elbow, and suggestive of both sensory 
and motor polyneuropathy. 

The veteran underwent VA examination of the peripheral nerves 
in May 2006, during which he reported having had flare-ups of 
discomfort and numbness at times.  He estimated the frequency 
of symptoms as constant, with a severity that varied from 
mild to severe.  He admitted to parasthesias and other 
sensory abnormalities.  A physical examination revealed no 
joint pain or tenderness.  The appellant did have left hand 
numbness of the fourth and fifth fingers and some 
parasthesia.  There was no edema, or discoloration of the 
skin.  There was no pain on motion of the elbow or wrist 
joints.  He had full range of motion and was able to have 
normal motion against strong resistance.  No muscle atrophy 
was present.  Joints were not affected.  The diagnosis was 
ulnar nerve entrapment.  The VA examiner observed that the 
veteran had a small operative scar which extended 
approximately 4.5 inches down and around the left arm at the 
elbow.  

An electromyography was completed the following month for 
compensation and pension purposes, to determine if there was 
any worsening in comparison to the left ulnar and median 
motor studies previously conducted in November 2005.  The 
test results demonstrated no significant changes except for a 
mild decrease in left motor conduction velocity which was low 
normal to slightly low.  There was no evidence of conduction 
delay across the elbow, although the conduction velocity was 
low when compared to absolute normal range of values.  
Overall, there were no significant changes from the previous 
studies.  The impression was residuals of left ulnar 
neuropathy after transposition, superimposed by poly 
peripheral neuropathy.

Based upon an objective assessment of the neurological 
impairment attributed to   residuals of the veteran's left 
ulnar nerve transposition procedure, it is concluded that a 
10 percent evaluation remains the appropriate disability 
rating.  The initial electromyography study from November 
2005 revealed mild residuals of left ulnar neuropathy across 
the elbow.  Thereafter, the May 2006 VA examination 
demonstrated some numbness in two fingers and paresthesia, 
but otherwise no relevant manifestation other than wholly 
sensory involvement.  Furthermore, there was a full range of 
left hand motion, including against strong resistance.  
Neither the joints nor the muscles of the hand were affected.  
Motor function disturbance has been identified as due to 
generalized polyneuropathy, although it is not apparent in 
the left hand, and can clearly be distinguished from any 
manifestation of service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Additionally, diagnostic study in June 2006 revealed no 
significant changes from the preceding electromyography 
study.  While a physician treating the veteran on an 
outpatient basis previously suspected Raynaud's syndrome of 
the left hand, that diagnosis has not been substantiated, 
including on the ensuing VA examination.  Hence, the medical 
evidence establishes no more than mild neurological 
impairment, and entitlement to a higher rating is not in 
order under 38 C.F.R. § 4.124a, Diagnostic Code 8516. 

With regard to evaluation of the veteran's service-connected 
left elbow scar as a post-operative residual of the ulnar 
nerve transposition procedure, he is already receiving the 
maximum assignable 10 percent rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 for a scar that is superficial, and 
painful on examination.  
This determination was based on the above VA examination, 
considered along with a February 2005 evaluation report 
during reserve duty.  The latter study revealed  a well-
healed  post-operative scar with slight tenderness.  It 
warrants mention that this post-operative scar does not 
necessitate the evaluation under any other diagnostic code, 
particularly in view of the absence of any objective evidence 
of a limitation of left arm function (much less from the scar 
itself), that would merit analysis under   Diagnostic Code 
7805. 

Finally, the Board considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The veteran has not, however, required 
frequent hospitalization for either disorder, and the 
manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for these disabilities.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In summary, the preponderance of the evidence weighs against 
claims for higher initial ratings for both the neurological 
impairment as a residual of left ulnar nerve transposition, 
and a residual post-operative scar.  Thus, the benefit-of-
the-doubt doctrine is not applicable, and the claims must be 
denied.  See 38 C.F.R. § 4.3.  See also Gilbert, 
1 Vet. App. at 55.


ORDER

Entitlement to service connection for chronic bronchitis is 
denied.

Entitlement to a higher initial rating than 10 percent for 
status-post left submuscular ulnar nerve transposition is 
denied.

Entitlement to a higher initial rating than 10 percent for a 
scar, residuals of left submuscular ulnar nerve 
transposition, is denied.


REMAND

The competent evidence of record with reference to a claimed 
muscle deterioration affecting both legs includes an undated 
electromyography study  report at Walter Reed Army Medical 
Center, from mid-2003.  This report included the impression 
that in addition to evidence of severe left ulnar neuropathy, 
there were decreased conducted velocities and prolonged F 
waves suggesting a generalized peripheral neuropathy with 
demyelinating features.  

An August 2004 VA outpatient consultation on neurological 
evaluation indicated minor Romberg with no pronator drift.  
The veteran had a slightly wobbly stance when his eyes were 
closed.  Following a November 2005 EMG study the findings 
suggested a sensory and motor polyperipheral neuropathy.  

The previously referenced May 2006 VA examination of the 
peripheral nerves was limited in its scope to left arm ulnar 
nerve impairment.  In an accompanying June 2006 EMG study 
report, however, the impression was residuals of   left ulnar 
neuropathy, sumperimposed by a polyperipheral neuropathy.  

The evidence is insufficient to determine whether or not 
there exists a current lower extremity disorder which is 
either neurological and/or muscular in origin, and whether 
such disorder is attributable to service.  The veteran in his 
March 2006 substantive appeal noted that VA neurological 
specialists had previously limited their inquiry to the left 
upper extremity when he requested inclusion of the lower 
extremities.  Hence, the veteran is willing to undergo an 
examination to specifically determine the nature and etiology 
of any lower extremity muscle disorder.  Thus, a VA 
examination is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the claim is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of 
entitlement to service connection for 
muscle deterioration of both legs.

2.	The RO should obtain all additional 
records pertaining to treatment provided 
for lower extremity muscle deterioration 
since March 2005, including any records on 
file with the Lebanon VA Medical Center.  
All records secured must be associated 
with the claims file.  

3.	Then schedule the veteran for a 
neurological examination by a board 
certified neurologist pertaining to his 
claimed lower extremity muscle 
deterioration.  The claims folder must be 
made available for the examiner to 
review.  Any tests deemed necessary should 
be accomplished.  The VA examiner should 
initially indicate whether the veteran 
currently has a disorder characterized by 
muscle deterioration in one or both lower 
extremities.  If present, the physician 
must address whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that this disorder is causally 
related to his military service.  A 
complete rationale must be provided for 
any opinion offered.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should so indicate.

4.	The RO should review any medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.	Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for lower extremity muscle 
deterioration.  If the benefit is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


